Title: 25 [i.e. 26] Monday.
From: Adams, John
To: 


       The Reflection that I penned Yesterday, appears upon the review to be weak enough. For 1st. we know not that the Inhabitants of other Globes have sinned. Nothing can be argued in this manner, till it is proved at least probable that all those Species of rational Beings have revolted from their rightful Sovereign.—When I examine the little Prospect that lies before me, and find an infinite variety of Bodies in one Horizon of perhaps two miles diameter, how many Millions of such Prospects there are upon the Surface of this Earth, how many millions of Globes there are within our View, each of which has as many of these prospects upon its own surface as our Planet—great! and marvellous are thy works! &c.
      